Citation Nr: 0911217	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right hand 4th 
digit dislocation. 

2.  Entitlement to service connection for left knee 
patellofemoral pain syndrome and medial collateral ligament 
strain. 

3.  Entitlement to service connection for right knee 
patellofemoral pain syndrome and medial collateral ligament 
strain.

4.  Entitlement to service connection for right hand scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from August 1993 to May 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of entitlement to service connection for a right 
hand scar, left and right knee disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

The appellant has residuals of an in-service right ring 
finger dislocation. 


CONCLUSION OF LAW

Residuals of a right ring finger dislocation were incurred in 
wartime service.  38 U.S.C.A. § 1110 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Since this is a grant of the benefit sought on appeal, 
further discussion of VCAA is not necessary.

Analysis

Service treatment records also show that in December 1998 the 
appellant complained of tingling of the 4th and 5th digits.  
The records show that the appellant's right ring finger was 
injured/dislocated in mid 2000.  The appellant complained of 
swelling and pain.  Slight bony deformity present at the 
right ring finger PIP joint and swelling at the right ring 
finger decreased significantly versus left ring finger was 
noted in September 2000.  At separation in January 2001, 4th 
finger PIP dislocation May 2000 was noted. 

The veteran has appealed the denial of service connection for 
residuals of injury to the right ring finger.  Veterans are 
entitled to compensation from the DVA if they develop a 
disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C.A. § 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a veteran must show:  "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed.Cir. 2004).  To be eligible for disability 
compensation, however, it is not enough for a veteran to show 
that he incurred a disease or injury while in service; he 
must also show that he has a present disability and that 
there is a nexus between that disability and his in-service 
injury or disease. Shedden, 381 F.3d at 1167. 

Here, the evidence establishes that the appellant was seen 
during service for what was described as a dislocation.  Post 
service, there was a medical impression of mild soft tissue 
swelling of the ring finger without evidence of fracture.  
Therefore, there is evidence of current disability.  Lastly, 
the veteran reported that he still experienced pain in the 
location of the dislocation.  This constitutes competent 
evidence of continuity.  

The Board is aware that the AOJ could have scheduled a VA 
examination but did not.  Based upon the evidence contained 
in the file, there is competent evidence of in-service 
injury, current disability and a nexus between the two.  
Service connection is granted.



ORDER

Service connection for residuals of a right ring finger 
dislocation is granted.


REMAND

The appellant seeks service connection for left and right 
knee patellofemoral pain syndrome and medial collateral 
ligament strain, and right hand scar.  Service treatment 
records show that the appellant complained of bilateral knee 
pain in February 1995.  He reported at that time jumping off 
a curb and landing the wrong way.  Bilateral medial 
collateral ligament strain was assessed.  Scar on back of 
right hand was also noted at separation.  

The appellant has maintained that he still experiences daily 
pain and cracking of the knees.  He further maintained that 
he cannot sit or stand for extended periods of time.  The 
appellant has also maintained that he still has tingling, 
itching and stinging associated with his right hand scar.  
Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C)  
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  Here, 
the Board concludes that it must remand the issues on appeal 
so that the appellant can be afforded VA medical examination 
to determine if he has the alleged disabilities and, if so, 
whether the disabilities are attributable to service.  38 
C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

The appellant should be afforded a VA 
examination to determine if he has left 
and right knee disabilities, and scar of 
the right hand disability.  The examiner 
should state whether such disabilities 
exist and, if so, whether they are likely, 
as likely as not, or not likely related to 
service.  Any scar or knee disability 
should be described in detail.  If there 
is no relationship to service, that fact 
must be noted in the report.  The claims 
folder should be made available to the 
examiner for review.  A complete rationale 
for all opinions should be provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


